USDC SDNY

 

 

CUMENT
PERCTRONICALLY FILED
UNITED STATES DISTRICT COURT Dock —_— Soa
SOUTHERN DISTRICT OF NEW YORK DAT
MERCER,
Plaintiff,
-against- 19-cv-7475 (ALC)
MONTREIGN OPERATING COMPANY, ORDER OF DISCONTINUANCE
LLC,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to the Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated: January 7, 20 19 nile hw / CA —~

New York; New York

 

ANDREW L. CARTER, JR.
United States District Judge

 
